PER CURIAM.
We deny the petition for writ of prohibition seeking disqualification of the trial judge because of prejudice. The motion to disqualify the trial judge, filed by the Department of Children and Family Services in the trial court, was legally insufficient because it was not sworn to by the Department or its representative. See Fla. R. Jud. Admin. 2.160(c) (“A motion to disqualify shall be in writing and specifically allege the facts and reasons relied on to show the grounds for disqualification and shall be sworn to by the party by signing the motion under oath or by a separate affidavit.”). The affidavit attached was signed by an individual whose connection with the case is unknown, but she is not designated as a representative of the Department.
GUNTHER, WARNER and STEVENSON, JJ., concur.